EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Holman on 6/30/2022.
The application has been amended as follows: 

Claim 1
A method for managing hard disk drive (HDD) expanders in a cluster storage system, the cluster storage system further including a host computer connected to the HDD expanders to form a hierarchical tree structure, the method comprising steps, to be implemented by each of the HDD expanders that is connected indirectly to [[the]] a root node, of: 
upon receiving a device-type request for inquiring a device type from a parent node of the HDD expander in the hierarchical tree structure, determining whether the device-type request originates from the parent node; 
when it is determined that the device-type request originates from the parent node, transmitting a device-type reply indicating a device type of HDD expander to the parent node, and forwarding the device-type request to each child node of the HDD expander in the hierarchical tree structure; and 
when it is determined that the device-type request does not originate from the parent node, transmitting a device-type reply indicating a device type not of HDD expander to the parent node.

Claim 3
The method of Claim 1, the cluster storage system further including a plurality of hard disk drives (HDDs) connected to the HDD expanders to form the hierarchical tree structure together with the host computer and the HDD expander, the method further comprising a step, to be implemented by each of the HDD expanders connected indirectly to the root node, of: 
after receiving an access request for accessing the HDDs from the parent node of the HDD expander, generating an access reply including a unique address of each HDD that is connected directly thereto, and transmitting the access reply to the parent node.

Claim 4
The method of Claim 1, the cluster storage system further including a plurality of hard disk drives (HDDs) connected to the HDD expanders to form the hierarchical tree structure together with the host computer and the HDD expanders, the method further comprising steps, to be implemented by each of the HDD expanders connected indirectly to the root node, of: 
after receiving an access request for accessing HDDs from the parent node of the HDD expander, determining whether there is a child node connected thereto; 
when it is determined that there is a child node connected thereto, forwarding the access request to the child node; and 
after receiving from the child node a report indicating a unique address of each HDD that is connected directly to the child node, generating an access reply including a unique address of each HDD that is connected directly to the HDD expander and a unique address of each HDD that is connected directly to the child node, and transmitting the access reply to the parent node.

Claim 5
The method of Claim 4, further comprising steps, to be implemented by each of the HDD expanders connected indirectly to the root node, of: 
when it is determined that there is no child node connected thereto, generating an access reply including only the unique address of each HDD that is connected directly thereto, and transmitting the access reply to the parent node.

Claim 6
The method of Claim 4, further comprising, after receiving the report, a step to be implemented by each of the HDD expanders connected indirectly to the root node of recording the unique address of each HDD that is connected directly to the child node.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Allowable Subject Matter
Claims 1-7 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “the method comprising steps, to be implemented by each of the HDD expanders that is connected indirectly to the root node, of: 
upon receiving a device-type request for inquiring a device type from a parent node of the HDD expander in the hierarchical tree structure, determining whether the device-type request originates from the parent node; 
when it is determined that the device-type request originates from the parent node, transmitting a device-type reply indicating a device type of HDD expander to the parent node, and forwarding the device-type request to each child node of the HDD expander in the hierarchical tree structure; and 
when it is determined that the device-type request does not originate from the parent node, transmitting a device-type reply indicating a device type not of HDD expander to the parent node”
Said limitation is taught by the specification of the instant application as originally filed at least at [Pages 15-16 and FIG. 2].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Akaike et al. (U.S. PGPub No 2015/0350322) which teaches a controller performing a discover process for a cascade of disk expanders but does not teach each disk expander performing discovery or determining if the discover request originated from a parent node.
Kurokawa et al. (U.S. PGPub No. 2012/0233399) which teaches performing a discover process in a storage apparatus with multiple expanders connected in a tree, the discover request is sent to all downstream expanders, secondary expanders may receive a discovery request from a directly-connected expander, following the discovery process an expander may determine the device directly above it is an expander or a controller but does not teach an expander determining if the device directly above it is an expander or a controller during the discovery process, or determining the originator of a discovery request.
Natrajan et al. (U.S. PGPub No. 2016/0234257) which teaches an expander determining if a discovery request was transmitted by a device coupled to another expander within the same switch group, and transmitting a response of NO DEVICE ATTACHED when the request is not from a device within the same switch group but does not teach determining if the discovery request was transmitted by a parent device or forwarding discovery requests to child devices. 
Claims 2-7 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 14 recites the limitation “the method comprising steps, to be implemented by each of the HDD expanders that is connected directly to the root node, of: upon receiving a device-type request for inquiring a device type from a parent node of the HDD expander in the hierarchical tree structure, determining whether the device-type request originates from the parent node; when it is determined that the device-type request originates from the parent node, transmitting a device-type reply indicating a device type of HDD expander to the parent node, and forwarding the device-type request to each child node of the HDD expander in the hierarchical tree structure”
Said limitation is taught by the specification of the instant application as originally filed at least at [Pages 14 and 17].  Said limitations, in combination with the other recited limitations of claim 14, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Kurokawa et al. (U.S. PGPub No. 2012/0233399) which teaches performing a discover process in a storage apparatus with multiple expanders connected in a tree with a controller as the top node, the discover request is sent to all downstream expanders, following the discovery process an expander may determine the device directly above it is an expander or a controller but does not teach an expander determining if the device directly above it is an expander or a controller during the discovery process, or determining the originator of a discovery request.
Natrajan et al. (U.S. PGPub No. 2016/0234257) which teaches an expander determining if a discovery request was transmitted by a device coupled to another expander within the same switch group, and transmitting a response with device information when the request is from a device within the same switch group but does not teach determining if the discovery request was transmitted by a parent device or forwarding discovery requests to child devices. 
Claim 15 recites the limitation “each of the said HDD expanders that is connected indirectly to the root node is configured to: upon receiving a device-type request for inquiring a device type from a parent node of said HDD expander in the hierarchical tree structure, determine whether the device-type request originates from the parent node, when it is determined that the device-type request originates from the parent node, transmit a device-type reply indicating a device type of HDD expander to the parent node, and forward the device-type request to each child node of said HDD expander in the hierarchical tree structure, and when it is determined that the device-type request does not originate from the parent node, transmit a device-type reply indicating a device type not of HDD expander to the parent node”
Said limitation is taught by the specification of the instant application as originally filed at least at [Pages 15-16 and FIG. 2].  Said limitations, in combination with the other recited limitations of claim 15, are not taught or suggested by the prior art of record.
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133